Daniel Michael
Osman Nawaz
Alexander Vasilescu
Neal Jacobson
Joshua I. Brodsky
Lee A. Greenwood
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281-1022
(212) 336-1060 (Greenwood)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                   Plaintiff,        19 Civ. 661 (EAW)

              v.

ROBERT C. MORGAN, MORGAN
MEZZANINE FUND MANAGER LLC, and
MORGAN ACQUISITIONS LLC,

                   Defendants.



 PLAINTIFF’S REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF ITS
  EMERGENCY APPLICATION FOR A TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, ASSET FREEZE, RECEIVER, AND OTHER RELIEF
                                                    TABLE OF CONTENTS



PRELIMINARY STATEMENT .....................................................................................................1

ARGUMENT ...................................................................................................................................2

     I. THE COMMISSION HAS MADE A SUBSTANTIAL SHOWING THAT MORGAN
        VIOLATED THE ANTIFRAUD PROVISIONS OF THE FEDERAL SECURITIES
        LAWS. .................................................................................................................................2

     II. THE COMMISSION HAS MADE A SUBSTANTIAL SHOWING THAT
         EMERGENCY RELIEF IS NECESSARY AND APPROPRIATE TO PRESERVE
         THE STATUS QUO AND PROTECT INVESTORS.........................................................6

CONCLUSION ..............................................................................................................................10



Cases

SEC v. Coates, No. 94 Civ. 5361, 1994 WL 455558 (S.D.N.Y. Aug. 23, 1994) ............................8

SEC v. Infinity Group, 212 F.3d 180 (3d Cir. 2000)....................................................................6, 7

SEC v. Santillo, No. 18 Civ. 5491, 2018 WL 3392881 (S.D.N.Y. July 11, 2018) ......................7, 8

SEC v. Spongetech Delivery Systems, No. 10 Civ. 2031, 2011 WL 887940
 (E.D.N.Y. Mar. 14, 2011) ..........................................................................................................7, 8

SEC v. Unifund SAL, 910 F.2d 1028 (2d Cir. 1990) ....................................................................6, 7

Smith v. SEC, 653 F. 3d 121 (2d Cir. 2011).....................................................................................7



Statutes

15 U.S.C. § 78u ................................................................................................................................2




                                                                       i
           Plaintiff Securities and Exchange Commission (“Plaintiff” or the “Commission”)

respectfully submits this reply memorandum of law in further support of its emergency

application for a temporary restraining order, preliminary injunction, asset freeze, receiver, and

other relief (ECF No. 4) (the “Emergency Application”).1

                                       PRELIMINARY STATEMENT

           In his opposition, Morgan, against whom the Commission has presented compelling

evidence of defrauding innocent retail investors, and who has separately been criminally indicted

for other types of fraud, attempts to distract the Court with a series of side issues that ignore both

Second Circuit law and Morgan’s own conduct. The Commission has made a substantial

showing that Morgan has violated Section 17(a) of the Securities Act and Section 10(b) of the

Exchange Act and Rule 10b-5 thereunder in connection with his fraudulent operation of four,

separate Notes Funds, through which he has raised more than $80 million, and which he has

repeatedly misused since at least 2016 up through at least February 2019. To this day, Morgan

still controls the Notes Funds, investors are owed more than $63 million, and the Notes Funds’

only assets are the unsecured loans Morgan has made with investor money to his various

companies (which he has personally guaranteed).

           The Emergency Application, which concerns misconduct only recently uncovered by the

Commission and not addressed in Morgan’s criminal case, seeks to protect these innocent Notes

Fund investors, many of whom are located in this District and who invested their retirement

savings in these products. Accordingly, among other things, the Commission seeks an exercise

of the Court’s long-established broad equitable powers to “grant any equitable relief that may be



1
    All terms not otherwise defined herein shall have the meaning ascribed in them in the Emergency Application.
appropriate or necessary for the benefit of investors,”2 to temporarily freeze Morgan’s assets,

with an appropriate carve-out for reasonable legal and other expenses; an independent, Court-

appointed fiduciary to administer, unwind, and pursue claims on behalf of Notes Fund investors;

and a verified accounting from Morgan of his assets, the assets of the Notes Funds, and the assets

of the companies to which he has lent investor money.

                                            ARGUMENT

       I. THE COMMISSION HAS MADE A SUBSTANTIAL SHOWING THAT
          MORGAN VIOLATED THE ANTIFRAUD PROVISIONS OF THE FEDERAL
          SECURITIES LAWS.

           The Commission’s Emergency Application more than adequately supports the relief the

Commission is seeking. The Emergency Application makes both a substantial showing of

likelihood of success on the merits as to a current violation of the federal securities laws by

Morgan (as required for the entry of a temporary restraining order) (see Mem. of Law at 5, ECF

No. 4-1), and that an inference can be drawn that Morgan violated the federal securities laws (as

required for the imposition of a temporary asset freeze) (see id. at 12-13). Morgan’s arguments

to the contrary rely on a tortured reading of the offering documents that strains credulity.

           First, Morgan argues that the fact that the offering documents for the Notes Funds

“specify that Portfolio Loans may be used to purchase existing loans an Affiliated Borrower had

with other lenders,” means that the offering documents contemplate “a later Notes Fund’s

purchase of Portfolio Loans an Affiliate Borrower holds from an earlier Notes Fund.” (Opp. at

10.) This argument is contrary to the very offering documents he cites. At no point does

Morgan disclose to investors that these “other lenders” include “earlier Notes Funds,” which, in

the offering memoranda for the later Notes Funds, Morgan references elsewhere by name on



2
    15 U.S.C. § 78(u)(d)(5).

                                                   2
numerous occasions. (See, e.g., Greenwood Decl. Ex. 4 at 11-12, 23, Ex. 6 at 11-12, 24-

26.) Morgan could have easily identified “other Notes Funds” as these “other lenders” if he

wanted new investors to know that he would use their funds to purchase loans made by prior

Notes Funds. He did not. Furthermore, the sentences and charts immediately following the

language Morgan cites to, as well as the “Investment Opportunity” section of the offering

memoranda, make clear that Morgan is referring to other, non-Notes Fund lenders who had

previously lent funds to an Affiliate Borrower at a higher interest rate than the Notes Funds, and

which had a security interest in the underlying property backing their loans. (See id. Ex. 2 at 13,

21, Ex. 4 at 14, 22-23, Ex. 6 at 14, 23.) The offering memoranda provide lists of existing loans

the Notes Funds plan to purchase and refinance in this manner, which are not Portfolio Loans

made by earlier Notes Funds, with each such loan bearing an interest rate of 16%. (See id. Ex. 2

at 21, Ex. 4 at 22-23.) As the offering memoranda make clear, each and every Portfolio Loan

made by the Notes Funds charged either 11.0% or 11.5% (not 16%) and were unsecured. (See

id. Ex. 4 at 23, Ex. 6 at 24-26.)

        Moreover, the transfers identified by the Commission were not structured as

straightforward purchases of existing Portfolio Loans. When Morgan used later Notes Funds to

make payments to investors in earlier Notes Funds, he papered these transactions using new

promissory notes that made it appear as though a later Notes Fund was making a new Portfolio

Loan to an Affiliate Borrower, not purchasing an existing Portfolio Loan. (See id. ¶¶ 42-45, Exs.

15-18, 35.) In reality, though Morgan often moved funds from one Notes Fund to another by

running the money through the bank account of an Affiliate Borrower, these transactions served

no legitimate business purpose—the only purpose was to pay off an older, non-performing




                                                 3
Portfolio Loan and to infuse cash into the earlier Notes Fund (often to satisfy investor

redemptions). (See Palen Decl. ¶¶ 13-14, 18, 23-29, Exs. 1-4.)

       Morgan further argues that nothing in the offering memoranda prohibits or limits his

ability to use the Notes Funds to reduce the “cost of capital” of an Affiliate Borrower, whether to

pay off a debt owed to an earlier Notes Fund, to make interest payments back to Notes Fund

investors, or even to pay off a mortgage loan owed by an Affiliate Borrower. (See Opp. 11-12,

15.) Though the offering memoranda do provide Morgan significant discretion, that discretion

does not encompass the Ponzi scheme-like payments identified by the Commission. Morgan told

investors their money would be used “to make Portfolio Loans to the Affiliate Borrowers to

reduce their cost of capital and so that they may more efficiently acquire, manage, operate, hold

and sell institutional grade [multifamily properties],” or “in connection with the acquisition of

real estate development properties. (Greenwood Decl. Ex. 2 at 13, Ex. 4 at 13, Ex. 6 at 14

(emphasis added).) As the promissory notes themselves make clear, these new Portfolio Loans

did not reduce the “cost of capital” for the Affiliate Borrower at all—the new notes were made in

the same amount and at the same interest rate (11.5%) as the old notes. (See Greenwood Decl.

Exs 15-18, 35.)

       Morgan’s use of Notes Fund money to make interest payments back to Notes Fund

investors was similarly not consistent with the disclosures Morgan made to investors. First, new

Portfolio Loans to fund interest payments back to investors did not reduce an Affiliate

Borrower’s cost of capital at all; rather, their only purpose was to benefit Morgan personally,

who was able to avoid using his own personal funds to pay earlier investors by using later

investor money instead. Second, Morgan told investors a much different story as to how he

would and had been making interest payments. Each offering memorandum states that the Notes



                                                 4
Fund would make the 11% interest payments “with the interest income generated from Portfolio

Loans,” and that, historically, the Portfolio Loans had always generated funds sufficient to make

these payments. (See id. Ex. 2 at 11, Ex. 4 at 11, 23, Ex. 6 at 11, 24.) Morgan knew these

statements were false; Morgan knowingly used additional Notes Fund money to make it appear

as though the Portfolio Loans themselves were funding the interest payments to investors when,

in fact, these interest payments were often funded by other Notes Fund money. (See id. Exs. 22-

25; Palen Decl. ¶¶ 30-33, Exs. 5-6.)

       Finally, Morgan fails to address his use of more than $11 million in Notes Fund investor

money to pay off the Eden Square mortgage, which was clearly not to reduce the “cost of

capital” to the Affiliate Borrower that owned the property. Rather, instead of continuing to

service the existing mortgage loan (made less than five months earlier) at a rate of 4.28%,

Morgan voluntarily increased the Affiliate Borrower’s cost of capital by paying a prepayment

penalty of more than $2.6 million and converting more than $11 million of the mortgage debt

into Notes Fund debt bearing an interest rate of 11.5%. (See id. Ex. 31 at 1-2, Ex. 33, Ex. 35.)

The reason he did so is clear—Morgan received document requests from Freddie Mac

concerning the operating history of Eden Square and a request for a meeting at the property

because Freddie Mac learned that Morgan’s company may have misrepresented the true

operating condition of the property. (See id. Exs. 29-30.) Rather than use his own funds to cover

this shortfall, which he told Freddie Mac he had (see id. Ex. 30 at 1), Morgan used investor

money to hide the fraud (see id. Exs. 33-34). These Portfolio Loans remain outstanding, they

represent the largest concentration of Portfolio Loans for any single Affiliate Borrower, and

Morgan concedes they are unlikely to be repaid through the sale of the property. (See id. ¶¶ 85-

87, Ex. 36.)



                                                 5
       With respect to the fourth Notes Fund operated by Morgan Acquisitions, contrary to

Morgan’s various assertions (see Opp. at 9 n.3, 11-12, 14), the Commission submitted significant

documentary evidence concerning this Notes Fund in support of its Emergency Application. For

example, the Commission submitted a representative package of documents provided to

investors, which includes a description of the nature of the investment (see Greenwood Decl. Ex.

9 at 1 (“The proceeds of the Loan shall be used by the Borrower: to make a subordinated,

unsecured loan to [an Affiliate Borrower], for use in the purchase and acquisition of [description

of the Property]; and for transactional expenses in the acquisition and development of the

Property; and/or for similar use with comparable properties.”)), a representative email from a

Morgan employee to these investors (see id. Ex. 10 at 10), and a list of the Portfolio Loans

outstanding for this Notes Fund, along with the other Notes Funds, based on a review of the

records kept by the Grand Atlas employees who have helped Morgan perform the administrative

work on his Notes Funds (see id. ¶¶ 88-89, Ex. 37). The Emergency Application then sets forth

specific examples of how Morgan misused these investor funds. (See Palen Decl. ¶¶ 26, 30, 33,

Exs. 1, 3, 5, 6; Greenwood Decl. ¶ 66, Ex. 25.)

   II. THE COMMISSION HAS MADE A SUBSTANTIAL SHOWING THAT
       EMERGENCY RELIEF IS NECESSARY AND APPROPRIATE TO PRESERVE
       THE STATUS QUO AND PROTECT INVESTORS.

       The Commission is seeking the relief it has requested in the Emergency Application to

protect investors in the Notes Funds, whose sole source of repayment on the more than $63

million they are owed are the Portfolio Loans Morgan has made to his various companies, and

which Morgan has personally guaranteed. Accordingly, the purpose of Plaintiff’s proposed

temporary asset freeze is to ensure there are sufficient funds to satisfy the Commission’s claim

for disgorgement, see SEC v. Unifund SAL, 910 F.2d 1028, 1041 (2d Cir. 1990), which is


                                                  6
focused on the funds Morgan fraudulently raised from Notes Fund investors, and to prevent the

dissipation or diversion of assets in advance of the resolution of that claim, see SEC v. Infinity

Grp., 212 F.3d 180, 197 (3d Cir. 2000). Plaintiff “must show either a likelihood of success on

the merits, or that an inference can be drawn that the party has violated the federal securities

laws.” See Smith v. SEC, 653 F.3d 121, 128 (2d Cir. 2011) (citations omitted). Though not

required in Smith, certain post-Smith district courts in this Circuit have also stated that the

Commission must demonstrate “a concern that the defendant will dissipate the assets within the

defendant’s control or will transfer the assets beyond the jurisdiction of the United States.” SEC

v. Santillo, No. 18 Civ. 5491, 2018 WL 3392881, at *2 (S.D.N.Y. July 11, 2018) (emphasis

added) (citing, among other authorities, Unifund SAL, 910 F.3d at 1041).

        For the reasons described in the Emergency Application, and as further discussed above,

Plaintiff has made a showing that, at the very least, an inference can be drawn that Morgan has

violated the federal securities laws. Though Morgan makes much of the fact that the

Commission does not currently have evidence he is actively trying to transfer or hide assets from

the government (see Opp. at 1, 16-17),3 such a showing is not required to impose the requested

asset freeze. As Morgan concedes, many of his assets, including his personal residence, are in

various stages of the marketing and sale process (see Opp. at 16-17). It is therefore undisputed

that there is “a concern that the defendant will dissipate the assets within the defendant’s

control,” Santillo, 2018 WL 3392881, at *2, and the purpose of the requested freeze is to ensure

that sufficient funds are available to pay a Commission judgment (see Mem. of Law at 13). In

addition, Morgan’s conduct involves fraud characterized by moving Notes Fund assets through

multiple bank accounts in order to conceal the true nature of his transactions. Cf. SEC v.


3
 Whether Morgan is transferring or hiding assets are facts only he knows, and which the request for verified
accounting (discussed in further detail below) will disclose to the Court, the Commission, and investors.

                                                         7
Spongetech Delivery Sys., No. 10 Civ. 2031, 2011 WL 887940, at 9 (E.D.N.Y. Mar. 14, 2011)

(finding defendant likely to dispose of assets absent an asset freeze because “[n]ot only did [the

defendant’s] conduct involve fraud, it involved a scheme to funnel and conceal illegal proceeds

through nominees and affiliates”). Plaintiff is not seeking to prevent arms-length sales of assets

owned by Morgan’s companies to third parties at market prices; it is, however, seeking to

temporarily freeze any distributions to Morgan from the proceeds of such sales for the benefit of

investors. Accordingly, Plaintiff requests that the Court order the requested temporary freeze of

Morgan’s assets.

       Contrary to Morgan’s assertions (see Opp. at 17-18), the SEC’s proposed asset freeze

does not seek to interfere with his Sixth Amendment right to counsel in his criminal case. As

Plaintiff advised Morgan’s counsel (Joel Cohen) on both May 21 (before filing) and May 22

(after filing), the proposed freeze specifically contemplates Morgan making applications to the

Court to unfreeze assets to pay reasonable living and legal expenses. (See Proposed TRO at 1, 7,

ECF No. 4-2.) Such legal expenses would include legal expenses related to Morgan’s criminal

case. In situations such as this one, where an individual is a defendant in both a Commission

enforcement action and a criminal case, “[a] defendant may seek to unfreeze assets to pay for

attorneys’ fees in any criminal action if the defendant can establish that the assets are not

traceable to fraud.” Santillo, 2018 WL 3392881, at *5 (citing, among other authorities, SEC v.

Coates, No. 94 Civ. 5361, 1994 WL 455558, at *3 (S.D.N.Y. Aug. 23, 1994)). Here, Morgan

has the unique ability to produce an accounting showing that any funds he proposes to use to pay

legal fees are not the proceeds of fraud, and the Commission requests that the Court require him

to do so.




                                                  8
        In light of the Commission’s substantial showing of Morgan’s violation of the federal

securities laws, along with his criminal indictment, the Court should appoint a receiver, subject

to the Court’s equitable jurisdiction and with the power to marshal assets, to protect investors in

the Notes Funds. Morgan has already conceded the necessity of an independent manager over

the Notes Funds by seeking to retain Goldin Associates, LLC (“Goldin”), to take his place as

manager, apparently to assuage the Commission’s concerns because of Goldin’s prior

appointment as financial adviser to a receiver4 in another Commission action. (See Opp. at 4-6.)

What is necessary here, and what the Commission seeks, however, is an independent, court-

appointed and supervised fiduciary who can administer and unwind the Notes Funds, recover

assets on their behalf, bring appropriate avoidance and other actions, including against Morgan

himself, and devise an equitable plan of distribution for the benefit of all investors. (See Mem.

of Law at 14-15.) Hard as he may try, Morgan simply cannot impose his own private receiver,

paid at his discretion, over his own Notes Funds.

        Finally, a verified accounting is necessary to determine how Morgan has made use of

investor funds. Only Morgan, who has signatory authority on all of the Notes Fund bank

accounts (see Greenwood Decl. ¶ 37, Ex. 13), knows how the Notes Fund money was used.

Upon information and belief, Morgan also knows how the Affiliate Borrowers who have

received Portfolio Loans have used both Notes Fund investments and other cash flow, including

whether Morgan has diverted any of such funds for his own use and used investor funds to cover

such deficiencies.



4
  Paragraph 27 of the Declaration of Joel M. Cohen (“Cohen Decl.”) states that Goldin was “an SEC-appointed
receiver on SEC v. Platinum Management (NY) LLC, et al.” (ECF No. 17-4.) Receivers in Commission
enforcement actions are appointed by the Court, not by the Commission. As an accommodation to the Court, the
Commission often obtains proposals from potential receiver candidates to present to the Court for consideration,
which it has also done in this action. In the Platinum matter, Goldin was retained as financial advisor to the
receiver, not as the receiver itself, after approval by the court. (See Cohen Decl. Ex. 4.)

                                                         9
                                         CONCLUSION

       For the foregoing reasons, as well as those set forth in the Emergency Application and

accompanying declarations and exhibits thereto, the Commission respectfully requests that the

Court grant its application for emergency relief.

Dated: New York, New York
       June 3, 2019


                                              Respectfully submitted,

                                              By: /s/ Neal Jacobson
                                                  Neal Jacobson
                                                  Daniel Michael
                                                  Osman Nawaz
                                                  Alexander Vasilescu
                                                  Joshua I. Brodsky
                                                  Lee A. Greenwood
                                                  Attorneys for the Plaintiff
                                                  SECURITIES AND EXCHANGE
                                                   COMMISSION
                                                  New York Regional Office
                                                  200 Vesey Street, Suite 400
                                                  New York, NY 10281-1022
                                                  (212) 336-1060 (Greenwood)




                                                10
